Title: From Thomas Jefferson to Pierre Guide, 16 May 1791
From: Jefferson, Thomas
To: Guide, Pierre



Sir
Philadelphia May 16. 1791.

Being in the moment of setting out on my journey, I have just time to acknolege the receipt of your favor of the 5th. inst. and to note your information that you had sent off by the stage of that day a case of wine and some raisins for me. On repeated enquiries at the different stage-offices, I find it has never arrived here which I thought necessary to mention to you in order to excite your enquiries after it, as it may have been left somewhere on the road. I am in hopes before my return that which comes by water will be also come to hand. I am with great esteem Sir Your most obedt. humble servt,

Th: Jefferson

